351 S.W.3d 798 (2011)
Brian C. BELLON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95685.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 20, 2011.
Application for Transfer Denied December 6, 2011.
Brian C. Bellon, Cameron, MO, pro se.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney *799 General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Brian C. Bellon (Movant) appeals from the trial court's order denying his fourth Rule 75.01 motion to reopen his post-conviction proceedings (Motion). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).